PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/402,634
Filing Date: 3 May 2019
Appellant(s): Tokyo Electron Limited



__________________
Edwin D. Garlepp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 16, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 14, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
.
(2) Response to Argument
A.	Appellant argues that the prior art of Sotoaka et al (US 2009/0114619) fails to anticipate claims 1-14 of the present invention.

First, appellant argues on page 6 the last paragraph- page 8, that the prior art of Sotoaka et al fails to teach a light source that is configured to illuminate the liquid etch solution with spatially resolved light. Appellant broadly explains in [0067] of the original specification that different regions of the liquid etch solution can be illuminated with UV light while other regions of the liquid etch solution remain unexposed to the UV light.  According to [0068] of the original specification of the present invention, a variety of illumination systems can be used for illumination of the liquid etch solution applied to the surface of the substrate including a laser emitting diode (LED) array that is rotated or synchronized to the motion of the wafer. Alternatively, a laser can also be used which can be moved or scanned over the wafer surface to produce spatially resolved illumination. A marked up copy of Fig. 8A of the present invention is provided below.


    PNG
    media_image2.png
    521
    712
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    370
    562
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    425
    618
    media_image4.png
    Greyscale

Fig. 10 of Sotoaka et al (above)

Upon comparing Fig. 8A of the present invention with Figs. 7C  and Fig. 10 of Sotoaka et al  (provided above) it is noted that the combination of the pattern of the mask  20/70 ensures that the UV light 21/60 will illuminate the substrate and the etch solution 16 with spatially resolved light. Furthermore, the mask 70 and light source 68 according to [0205] of Sotoaka et al move via the rotation shaft 74 which rotatably supports arm 72 see the examiner’s marked version Fig. 10 above.
Secondly, appellant argues that illumination system fails to cause the etch solution to have a second level of reactants with respect to the material that is different that the first level in a region exposed to the spatially resolved light. Appellant has not claimed a container or tank containing such an etch solution, thus the limitations surrounding the etch solution are interpreted as a matter of an intended use. Nevertheless, see [0137] of the prior art of Sotoaka et al where it discussed how the application of UV light onto the substrate and etch solution affects the atomic oxygen. Paragraphs [0223]-[0278] Sotoaka et al elaborate even further on the oxidation of the processing material of the substrate being promoted by applying UV light to an aqueous solution where nitrous oxide is dissolved.  Para [0249] of Sotoaka et al discusses the generation of oxygen atoms by photodissociation of nitrous oxide these discussions are examples of first level reactants to second level reactants due to exposure to light. Appellant even argues on page 7 that the prior art of Sotoaka et al fails to teach an LED light source or an array, but it is noted that the claim only broadly recites a light source and does not specify the type.
Thirdly, appellant argues in the first paragraph of page 9 that prior art of Sotoaka et al fails to claim control of illuminating different spatial regions of the etch solution. It is noted that the claimed controller (element 812) of the present invention is interpreted according to [0082] of the original specification as a computer or may include one of more programmable integrated circuits  that are programmed to provide the functionality described therein. In [0082] of the original specification, the controller 812 can be implemented in a wide variety of manners. For example, the controller 812 may be a computer. In another example, the controller may include one or more programmable integrated circuits that are programmed to provide the functionality described herein. The controller can also be one or more processors (such as  microprocessor, microcontroller, central-19 – processing unit (CPU). However, the claims only require that the controller is capable of performing the recited steps as the claims do not recite that the controller “is configured to” perform the steps which would yield more structurally patentable weight. The control mechanism (controller) of Sotoaka et al according to [0205] carries out a series of operations automatically to include the delivery of the etch solution, the movement of the light source and mask, and the movement of the substrate.
Then, appellant argues on page 11 first full paragraph that the prior art of Sotoaka et al fails to teach the limitation of claim 2 of the present invention which recites that the controller is configured to control the illumination system and the delivery to etch the material in a cyclic manner. See [0137] of Sotoaka et al where it is recited that the control mechanism controls the time of the application of UV light. Paragraph [0143] recites that the solution is supplied from the nozzle, intermittently or continuously by the controller. Paragraph [0205] recites that the controller causes the light to be supplied for a predetermined time. Paragraph [0206] even clarifies that the controller turns on/off the light as needed. See also [0220] of Sotoaka et al where the control mechanism is discussed as controlling an excimer lamp 170 and how it controls the application of UV light to the wafer and etchant.
Finally, appellant argued that the prior art fails to teach the limitations of claims 12 and 14. Namely, in the paragraph merging pages 11 and 12 appellant argues that the prior art of Sotoaka et al fails to teach that the illumination system  is configurated to selectively illuminate with two or more different colors. However, see Fig. 3 and the specification of Sotoaka et al paras [0157] and [0193]- [0195] where Sotoaka et al teaches to use of the light source and a color filter which will leads to illumination in RGB (red, green and blue) colors. Claim 14 of the present invention recites that different exposures are based upon measurement of at least one of a topology for a surface of the material or a thickness of the material. See the discussion of the measurement of thickness of silicon oxide film and furthermore that the data is used to update the processing recipe to include light illumination and processing solution supply see [0224]-[0278], see especially [0224], [0233], and Table I Sotoaka et al.

B. Appellant argues that the claims 15-22 are not obvious over Sotoaka et al in view of Ku et al (US 2014/0242804).
	The teachings of how the prior art of Sotoaka et al anticipated the invention as recited in claims 1-14 were discussed above. The wet chamber of Sotoaka et al can be incorporated into a multichamber processing system as suggested by Ku et al. Namely, the prior art of Ku et al suggests a multichamber processing system 200 (platform) where a plurality of wet etch chamber (212a), dry etch chambers (208a-208n), transfer module (transfer system 206), and isolation pass through module (load lock modules 308, 312, [0024], [002]) are provided. See also the abstract and [0012] – [0037] of Ku et al. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716     

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.